Citation Nr: 1735292	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-18 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to November 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Winston Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left ear hearing loss.  In September 2016 a video conference hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

It is not in dispute that the Veteran has a left ear hearing loss disability; such disability is shown by audiometry on VA examination.  He alleges that he served on mortar crews in Vietnam.  The record shows he was deployed to Vietnam, and it may reasonably be conceded that by virtue of his duties in service he was exposed to significant levels of noise therein.  What remains necessary to substantiate the instant claim is competent evidence of a nexus between his current left ear hearing loss disability and his service/exposure to noise therein.  

While left ear hearing loss disability in service is not shown, audiometry on service separation examination revealed what is considered to be a significant puretone threshold shift at 4000 (hz) in the left ear (at separation the puretone thresholds for the left ear were 20 decibels at 4000 hz and 40 decibels at 6000 hz).  

The record contains two medical opinions regarding the etiology of the Veteran's left ear hearing loss.  A May 2012 VA examiner opined that it was less likely than not that the Veteran's current left ear hearing loss disability is related to his service.  The rationale for the opinion was essentially that the Veteran's hearing acuity remained within normal limits on separation.  However, it is well established that normal hearing at separation does not preclude an award of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The examiner also did not explain why a significant threshold shift in the left ear does not reflect onset of hearing loss in that ear during service.  Accordingly, the May 2012 examination is inadequate for rating purposes.  

On September 2016 private evaluation, the examining physician opined that the Veteran's current hearing loss is at least as likely as not due to noise exposure in service.  The explanation provided was that the conclusion was made "in light of the pathogenesis of noise-induced hearing loss and test results.  This opinion us conclusory (it lack adequate explanation of what it is in the "pathogenesis of noise induced hearing loss" and the Veteran's test results that supports that his hearing loss is related to remote noise trauma in service).  Accordingly, it too is inadequate for rating purposes.  In light of the foregoing, further development of medical opinion evidence is necessary.  

The case is REMANDED for the following:

1.  Please forward the Veteran's record to an audiologist or otologist for review and an advisory medical opinion regarding the etiology of the Veteran's left ear hearing loss.  Based on review of the record (to include the observations made above) the consulting provider should offer an opinion that responds to the following:

Please identify the likely etiology for the Veteran's left ear hearing loss disability?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the Veteran's service to include as due to exposure to noise trauma therein?  The consulting provider should acknowledge that the Veteran was exposed to substantial levels of noise during service, and the rationale for the opinion must specifically discuss the [considered significant] puretone threshold shift in the left ear during service.  The provider should comment on the private provider's reference to "the pathogenesis of noise-induced hearing loss" as supporting that the left ear hearing loss is related to service.  If the opinion is to the effect that the Veteran's left ear hearing loss is unrelated to the Veteran's service/noise trauma therein, the rationale must include explanation why a significant puretone threshold shift during service does not reflect onset of hearing loss therein.

The provider must include rationale with all opinions.

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


